

Exhibit 10.1
PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT
This PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT (this “Stock Agreement”),
dated as of %%OPTION_DATE,’MM/DD/YYYY’%-% (the “Grant Date”), is between ZEBRA
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company”), and
%%FIRST_NAME%-% %%LAST_NAME%-% (the “Participant”), relating to restricted stock
granted under the Zebra Technologies Corporation 2018 Long-Term Incentive Plan,
as amended (the “Plan”). Capitalized terms used in this Stock Agreement without
definitions shall have the meanings ascribed to such terms in the Plan.
1.Grant of Restricted Stock.
(a)Grant. Subject to the provisions of this Stock Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date %%TOTAL_SHARES_GRANTED,’999,999,999’%-% shares (the “Target Shares”)
of the Company’s Class A Common Stock, $.01 par value per share (the “Restricted
Stock”). This Stock Agreement shall be null and void unless the Participant
accepts this Stock Agreement by either (i) electronically accepting this Stock
Agreement through the Company’s electronic delivery and acceptance process
operated by E*TRADE or (ii) executing this Stock Agreement in the space provided
below and returning it to the Company, in each case not later than June 18,
2020.
(b)Non-transferability. Except as otherwise permitted under the Plan or this
Stock Agreement, the Restricted Stock granted hereunder shall be
non-transferable by the Participant during the Period of Restriction set forth
under Section 2 of this Stock Agreement.
2.Vesting of Restricted Stock.
(a)Period of Restriction and Performance Goals.
(i) The Restricted Stock shall be forfeitable and non-transferable during the
Period of Restriction. The “Period of Restriction” with respect to the
Restricted Stock shall begin on the Grant Date and end at 5:00 p.m., Central
Time, on April 30, 2023 in accordance with Exhibit A. This Stock Agreement shall
be settled in whole shares of the Company’s Common Stock (rounded down to the
nearest whole share).
(ii) Except as otherwise provided for under this Stock Agreement, the
Participant must remain employed by the Company or any Subsidiary continuously
through the Period of Restriction.
(b)Additional Vesting Rules. Notwithstanding Section 2(a), the Restricted Stock
shall be subject to the following additional vesting rules in the following
circumstances:
1



--------------------------------------------------------------------------------



(i)Death or Disability. In the event the Participant’s employment with the
Company and/or any Subsidiary is terminated due to Participant’s death or
Disability prior to December 31, 2022, a number of Shares equal to the greater
of (x) the product of (1) the number of Target Shares multiplied by (2) the
vesting percentage used by the Company (determined in accordance with Exhibit A)
when determining compensation expense under Generally Accepted Accounting
Principles as of the most recent quarter end prior to the effective date of the
Participant’s termination of employment and (y) the number of Shares banked
pursuant to Exhibit A as of the effective date of the Participant’s termination
of employment, shall become fully vested as of 5:00 p.m., Central Time, on the
effective date of the Participant’s termination of employment. In the event the
Participant’s employment with the Company and its Subsidiaries is terminated due
to death or Disability on or after December 31, 2022 and on or prior to 5:00
p.m., Central Time, on April 30, 2023, a number of Shares equal to the greater
of (x) the number of Shares determined in accordance with Exhibit A and (y) the
number of Shares banked as of December 31, 2022 pursuant to Exhibit A, shall
become fully vested as of 5:00 p.m., Central Time, on the effective date of the
Participant’s termination of employment. For purposes of this Stock Agreement,
“Disability” has the meaning set forth in the employment agreement, if any,
between the Company and/or any Subsidiary and the Participant or, if the
Participant is not a party to such an agreement, “Disability” has the meaning
ascribed to such term in the Plan.
(ii) Retirement; Termination by the Company or any Subsidiary other than for
Cause. In the event the Participant’s employment with the Company and/or any
Subsidiary is terminated prior to December 31, 2022 due to Participant’s
Retirement, or by the Company and/or any Subsidiary other than for Cause, a
number of Shares equal to the product of (x) a fraction, the numerator of which
is the number of days from but excluding the Grant Date and to and including the
effective date of the Participant’s termination of employment, and the
denominator of which is 1,095, multiplied by the greater of (y)(1) the number of
Target Shares multiplied by (2) the vesting percentage used by the Company
(determined in accordance with Exhibit A) when determining compensation expense
under Generally Accepted Accounting Principles as of the most recent quarter end
prior to the effective date of the Participant’s termination of employment and
(z) the number of Shares banked pursuant to Exhibit A as of effective date of
the Participant’s termination of employment, shall become fully vested as of
5:00 p.m., Central Time, on the effective date of the Participant’s termination
of employment. In the event the Participant’s employment with the Company and
its Subsidiaries is terminated on or after December 31, 2022 and on or prior to
5:00 p.m., Central Time, on April 30, 2023 due to Participant’s Retirement, or
by the Company and/or any Subsidiary other than for Cause, a number of Shares
equal to the product of (x) a fraction, the numerator of which is the number of
days from but excluding the Grant Date and to and including the effective date
of the Participant’s termination of employment, and the denominator of which is
1,095, multiplied by the greater of (y)(1) the number of Shares determined in
accordance with Exhibit A and (2) the number of Shares banked as of December 31,
2022 pursuant to Exhibit A, shall become fully
2



--------------------------------------------------------------------------------



vested as of 5:00 p.m., Central Time, on the effective date of the Participant’s
termination of employment. For purposes of this Stock Agreement, “Retirement”
means the Participant’s voluntary termination of employment with the Company
and/or any Subsidiary which meets or exceeds the Rule of 65. The “Rule of 65”
means the sum of the Participant’s age (in years) and years of continuous
service with the Company (including its predecessors) equals or exceeds
sixty-five (65), provided that the Participant must meet both a minimum age of
55 and a minimum of five years of continuous service. For purposes of
determining Rule of 65, years of age and service equal full years and full
completed months; and “Cause” has the meaning set forth in the employment
agreement, if any, between the Company and/or any Subsidiary and the Participant
or, if the Participant is not a party to such an agreement, “Cause” has the
meaning, as determined by the Company in its sole discretion, set forth in the
Plan.
(iii) Termination for Cause; Breach of Restrictive Covenants. In the event the
Participant’s employment with the Company and/or any Subsidiary is terminated
for Cause or the Participant breaches any of the Restrictive Covenants (defined
in Section 6), any unvested Restricted Stock shall be forfeited to the Company
as of the date of the event giving rise to the termination for Cause.
(iv) Other Termination of Employment. In the event the Participant’s employment
with the Company and/or any Subsidiary is terminated for any reason other than
as provided in Section 2(b)(i), (ii) or (iii), any unvested Shares of Restricted
Stock as of the effective date of the Participant’s termination of employment
shall immediately be forfeited to the Company.
3.Rights While Holding Restricted Stock.
(a) Custody and Availability of Shares. The Company shall hold the Target Shares
in uncertificated, book-entry form registered in the Participant’s name until
any Target Shares shall have vested, in whole or in part, pursuant to Section 2.
Subject to Section 4, if and to the extent shares of Restricted Stock, including
Target Shares, become vested, the Company shall remove or cause the removal of
the restrictions on transfer of such shares arising from this Stock Agreement.
Such unrestricted shares shall be made available to the Participant in
uncertificated, book-entry form registered in the Participant’s name.
(b) Rights as a Stockholder. During the period that Target Shares remain
unvested, the Participant shall have all of the rights of a stockholder of the
Company with respect to the Target Shares including, but not limited to, the
right to receive dividends paid on the Target Shares and the full right to vote
such shares.
(c) Section 83(b) Election. The Participant is not permitted to make a Section
83(b) election with respect to the Restricted Stock.
(d) Compliance with Federal and State Law and Company Policy. The Company may
postpone issuing and delivering any Restricted Stock for so long as the Company
reasonably determines to be necessary to satisfy the following:
3



--------------------------------------------------------------------------------



(i)  its completing or amending any securities registration or qualification of
the Restricted Stock or it or the Participant satisfying any exemption from
registration under any federal, state or other law, rule or regulation; and
(ii) the Participant complying with any federal, state or other tax withholding
obligations or Company policy related to insider trading.
4.Payment of Taxes. If the Company is obligated to withhold an amount on account
of any tax imposed as a result of the issuance or vesting of the Restricted
Stock, the Participant shall be required to pay such amount to the Company, as
provided in Section 9.10 of the Plan. The Participant acknowledges and agrees
that the Participant is responsible for the tax consequences associated with the
grant of the Restricted Stock and its vesting.
5.Change in Control. Subject to Section 9.8 of the Plan:
(a) Notwithstanding any provision in this Agreement, in the event of a Change in
Control prior to December 31, 2022 pursuant to Section 2.5(c) or (d) of the Plan
in connection with which (i) holders of Shares receive consideration consisting
solely of shares of common stock that are registered under Section 12 of the
Exchange Act (and disregarding the payment of cash in lieu of fractional shares)
and (ii) this Stock Agreement is assumed or provision is made for the
continuation of this Stock Agreement, then subject to Section 4.3 of the Plan, a
number of Shares equal to the greater of (x) the product of (1) the number of
Target Shares multiplied by (2) the vesting percentage used by the Company
(determined in accordance with Exhibit A) when determining compensation expense
under Generally Accepted Accounting Principles as of the most recent quarter end
prior to the effective date of the Change in Control and (y) the number of
Shares banked pursuant to Exhibit A as of the effective date of the Change in
Control, shall become fully vested as of 5:00 p.m., Central Time, on the
effective date of the Change in Control and there shall be substituted for each
Share of Restricted Stock then subject to this Stock Agreement, the number and
class of shares into which each outstanding Share shall be converted pursuant to
such Change in Control. Notwithstanding any provision in this Agreement, in the
event of a Change in Control on or after December 31, 2022 and on or prior to
5:00 p.m., Central Time, on April 30, 2023 pursuant to Section 2.5(c) or (d) of
the Plan in connection with which (i) holders of Shares receive consideration
consisting solely of shares of common stock that are registered under Section 12
of the Exchange Act (and disregarding the payment of cash in lieu of fractional
shares) and (ii) this Stock Agreement is assumed or provision is made for the
continuation of this Stock Agreement, then subject to Section 4.3 of the Plan, a
number of Shares equal to the greater of (x) the number of Shares determined in
accordance with Exhibit A and (y) the number of Shares banked as of December 31,
2022 pursuant to Exhibit A, shall become fully vested as of 5:00 p.m., Central
Time, on the effective date of the Change in Control and there shall be
substituted for each Share of Restricted Stock then subject to this Stock
Agreement, the number and class of shares into which each outstanding Share
shall be converted pursuant to such Change in Control.
(b) Notwithstanding any provision in this Agreement, in the event of a Change in
Control prior to December 31, 2022 pursuant to Section 2.5(a) or (b) of the
Plan, or in the event of a Change in Control prior to December 31, 2022 pursuant
to Section 2.5(c) or (d) of the Plan as to
4



--------------------------------------------------------------------------------



which Section 5(a) above does not apply, this Stock Agreement shall be
surrendered to the Company by the Participant, and this Stock Agreement shall
immediately be canceled by the Company, and the Participant shall receive,
within ten (10) days following the effective date of the Change in Control, a
cash payment from the Company in an amount equal to the greater of (x) the
product of (1) the number of Target Shares multiplied by (2) the vesting
percentage used by the Company (determined in accordance with Exhibit A) when
determining compensation expense under Generally Accepted Accounting Principles
as of the most recent quarter end prior to the effective date of the Change in
Control and (y) the number of Shares banked pursuant to Exhibit A as of the
effective date of the Change in Control, multiplied by the greater of (i) the
highest per Share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place or (ii) the Fair Market
Value of a Share on the effective date of the Change in Control. Notwithstanding
any provision in this Agreement, in the event of a Change in Control on or after
December 31, 2022 and on or prior to 5:00 p.m., Central Time, on April 30, 2023
pursuant to Section 2.5(a) or (b) of the Plan, or in the event of a Change in
Control on or after December 31, 2022 and on or prior to 5:00 p.m., Central
Time, on April 30, 2023 pursuant to Section 2.5(c) or (d) of the Plan as to
which Section 5(a) above does not apply, this Stock Agreement shall be
surrendered to the Company by the Participant, and this Stock Agreement shall
immediately be canceled by the Company, and the Participant shall receive,
within ten (10) days following the effective date of the Change in Control, a
cash payment from the Company in an amount equal to the greater of (x) the
number of Shares determined in accordance with Exhibit A and (y) the number of
Shares banked as of December 31, 2022 pursuant to Exhibit A, multiplied by (z)
the greater of (i) the highest per Share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (ii) the
Fair Market Value of a Share on the effective date of the Change in Control.
6.Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees,
understands, and acknowledges that by executing this Stock Agreement, the
Participant shall be bound by, and shall abide by the restrictive covenants set
forth in Exhibit B of this Stock Agreement (the “Restrictive Covenants”). The
Participant further agrees, understands and acknowledges that the scope and
duration of the Restrictive Covenants contained in this Stock Agreement are
reasonable and necessary to protect a legitimate, protectable interest of the
Company and its Subsidiaries, and that the Compensation Committee, in its sole
discretion, may require the Participant, as a condition to lapsing any
restrictions on the Restricted Stock, to acknowledge in writing that the
Participant has not engaged, and is not in the process of engaging, in any of
the activities described in this Section 6.
7.Right of Setoff; Recoupment.
(a)Right of Setoff. The Company or any Subsidiary may, to the extent permitted
by applicable law and which would not trigger tax under Code Section 409A,
deduct from and set off against any amounts the Company or Subsidiary may owe to
the Participant from time to time, including amounts payable in connection with
the Stock Agreement, owed as wages, fringe benefits, or other compensation owed
to the Participant, such amounts as may be owed by the Participant to the
Company or a Subsidiary, although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff.  By
5



--------------------------------------------------------------------------------



accepting any Restricted Stock granted hereunder, the Participant agrees to any
deduction or setoff under this Section 7(a).
(b)Termination of the Stock Agreement; Recoupment. The Stock Agreement shall
terminate automatically and be subject to clawback and recoupment on the date
the Participant violates a Restrictive Covenant or commits an act of theft,
embezzlement of funds or fraud involving money or property of the Company or any
Subsidiary. Any outstanding Restricted Stock, whether vested or unvested, shall
terminate automatically as of the date of such violation of a Restrictive
Covenant or commission of an act of theft, embezzlement or fraud and the
Participant shall forfeit such Restricted Stock. With respect to any Restricted
Stock that vested within the one-year period prior to the date of such violation
of any Restrictive Covenant or commission of an act of theft, embezzlement or
fraud, the Participant shall pay the Company, within forty-five (45) calendar
days of receipt by the Participant of a written demand therefor, or pursuant to
such other time frame as the Company, in its sole discretion, agrees to in
writing with the Participant, an amount in cash determined by multiplying the
number of such shares of Restricted Stock by the Fair Market Value of a Share on
the date of such vesting. To the extent Participant does not pay within such
forty-five (45) calendar day period, Participant shall pay to the Company
interest on all unpaid amounts at the lower of eighteen percent (18%) per year
or the highest rate allowed by applicable law, which interest shall become
immediately due and payable.
(c)Injunctive Action. The Participant acknowledges that if he or she violates
the terms of Sections 6 or 7, the injury that would be suffered by the Company
and/or a Subsidiary as a result of a breach of the provisions of this Stock
Agreement (including any Restrictive Covenant described in Section 6 or
provision of Section 7(b)) would be irreparable and that an award of monetary
damages to the Company and/or a Subsidiary for such a breach would be an
inadequate remedy. Consequently, the Company and/or a Subsidiary will have the
right, in addition to any other rights it may have, including the right to
forfeiture and clawback under this Stock Agreement, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Stock Agreement, and the Company and/or a Subsidiary will
not be obligated to post bond or other security in seeking such relief. Without
limiting the Company’s or Subsidiary’s rights under this Section 7 or any other
remedies of the Company or a Subsidiary, if the Participant breaches any
Restrictive Covenant described in Section 6 or the provisions of Section 7(b),
the Company will have the right to cancel this Stock Agreement.
(d)Attorneys’ Fees. In addition to the rights available to the Company and its
Subsidiaries under Sections 7(b) and (c), if the Participant violates the terms
of Sections 6 or 7 at any time, the Company shall be entitled to reimbursement
from the Participant of any fees and expenses (including attorneys’ fees)
incurred by or on behalf of the Company or any Subsidiary in enforcing the
Company’s or a Subsidiary’s rights under this Section 7. In addition to any
injunctive relief sought under Section 7(c) and whether or not the Company or
any Subsidiary elects to make any set-off in whole or in part, if the Company or
any Subsidiary does not recover by means of set-off the full amount the
Participant owes to the Company or any Subsidiary,
6



--------------------------------------------------------------------------------



calculated as set forth in this Section 7(d), the Participant agrees to
immediately pay the unpaid balance to the Company or any Subsidiary.
(e)Clawback Policy; Recoupment. Notwithstanding any other provision of this
Stock Agreement, any Restricted Stock granted under this Stock Agreement
(including any amounts or benefits arising from such Restricted Stock) shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s clawback policy, as it may
be amended from time to time (the “Policy”). The Participant agrees and consents
to the Company’s application, implementation and enforcement of (i) the Policy
or any similar policy established by the Company that may apply to the
Participant and (ii) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are necessary to effectuate the Policy, any
similar policy (as applicable to the Participant) or applicable law without
further consent or action being required by the Participant. The Company’s
rights under the Policy shall be in addition to, and not in substitution of, the
Company’s rights under this Agreement or otherwise and, in all events, the terms
of the Policy shall prevail to the extent that the terms of the Policy conflict
with this Stock Agreement or any other plan, program, agreement or arrangement.
8.Miscellaneous Provisions.
(a)No Service or Employment Rights. No provision of this Stock Agreement or of
the Restricted Stock granted hereunder shall give the Participant any right to
continue in the service or employ of the Company or any Subsidiary, create any
inference as to the length of employment or service of the Participant, affect
the right of the Company or any Subsidiary to terminate the employment or
service of the Participant, with or without Cause, or give the Participant any
right to participate in any employee welfare or benefit plan or other program
(other than the Plan) of the Company or any Subsidiary.
(b) Plan Document Governs. The Restricted Stock is granted pursuant to the Plan,
and the Restricted Stock and this Stock Agreement are in all respects governed
by the Plan and subject to all of the terms and provisions thereof, whether such
terms and provisions are incorporated in this Stock Agreement by reference or
are expressly cited. Any inconsistency between the Stock Agreement and the Plan
shall be resolved in favor of the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan.
(c) Administration. This Stock Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Compensation Committee may adopt for administration of the Plan. It is
expressly understood that the Compensation Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Stock Agreement, all of which shall be
binding upon the Participant.
(d) No Vested Right in Future Awards. The Participant acknowledges and agrees
(by accepting or executing this Stock Agreement) that the granting of Restricted
Stock under this
7



--------------------------------------------------------------------------------



Stock Agreement is made on a fully discretionary basis by the Company and that
this Stock Agreement does not lead to a vested right to further restricted stock
or other awards in the future.
(e) Use of Personal Data. By accepting or executing this Stock Agreement, the
Participant acknowledges and agrees to the collection, use, processing and
transfer of certain personal data, including his or her name, salary,
nationality, job title, position and details of all past Awards and current
Awards outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the Plan.
The Company, or its Subsidiaries, may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan. The Participant may, at any time, review Data with respect to
the Participant and require any necessary amendments to such Data. The
Participant may withdraw his or her consent to use Data herein by notifying the
Company in writing; however, the Participant understands that by withdrawing his
or her consent to use Data, the Participant may affect his or her ability to
participate in the Plan.
(f) Severability. If a provision of this Stock Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction then that provision is to be
construed either by modifying it to the minimum extent necessary to make it
enforceable (if permitted by law) or disregarding it (if not), and that shall
not affect the validity or enforceability in that jurisdiction of any other
provision of this Stock Agreement; or the validity or enforceability in other
jurisdictions of that or any other provision of this Stock Agreement.
(g) Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.
(h) Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Corporate Secretary of the Company, at
its then corporate headquarters, and the Participant at the Participant’s
address (including any electronic mail address) as shown on the Company’s
records, or to such other address as the Participant, by notice to the Company,
may designate in writing from time to time. The Participant hereby consents to
electronic delivery of any notices that may be made hereunder.
(i) Counterparts. This Stock Agreement may be signed in counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.
(j) Successors and Assigns. This Stock Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the
8



--------------------------------------------------------------------------------



Participant, and all rights granted to the Company hereunder, shall be binding
upon the Participant’s heirs, legal representatives and successors and no
consent is required from the Participant for such assignment.
(k) Change in Position. If the Company and/or its Subsidiaries changes the
Participant’s position or title with the Company and its Subsidiaries, or
transfers the Participant from one affiliate to another, this Stock Agreement
and my obligations hereunder will remain in force.
(l) Governing Law; Venue. This Stock Agreement, the Restricted Stock granted
hereunder and any Exhibit shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to any
contrary conflict of laws. The parties further agree that any legal proceeding
arising out of or relating to this Stock Agreement, the Restricted Stock granted
hereunder and any Exhibit will be brought exclusively in any state or federal
court of competent jurisdiction located within the State of Delaware and will
not be commenced or maintained in any other court.
(m) Entire Agreement. This Stock Agreement, together with the Plan, constitutes
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction; provided, however, that to the extent any term of
this Stock Agreement is inconsistent with the terms of any employment or similar
agreement between Participant and the Company, such employment or similar
agreement shall govern (so long as not in violation of the Plan).
(n) Amendment. Any amendment to this Stock Agreement shall be in writing and
signed by an executive officer of the Company or the Director of Compensation
and Benefits.
(o) Headings and Construction. The headings contained in this Stock Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Stock Agreement. This Stock Agreement is intended to be a
stock right excluded from the requirements of Code Section 409A. The terms of
this Stock Agreement shall be administered and construed in a manner consistent
with the intent that it be a stock right excluded from the requirements of Code
Section 409A.
(p) Miscellaneous. The Participant must agree to the terms of this Stock
Agreement, including the Restrictive Covenants set forth in Exhibit B to in
order to receive a grant of Restricted Stock hereunder. However, the
Participant’s employment is not contingent upon doing so. The Participant is
free to decline receipt of the grant of Restricted Stock under this Stock
Agreement, and the attending restrictions set forth in Exhibit B and to continue
working for the Company. The Participant also has the right to consult with an
attorney before signing this Stock Agreement. The Participant has ten (10)
business days to consider the same.


9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Stock Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
electronically accepted this Stock Agreement through the Company’s electronic
delivery and acceptance process operated by E*TRADE or hereunto set his or her
hand, all as of the day and year first above written.

ZEBRA TECHNOLOGIES CORPORATION
By:
image011.jpg [image011.jpg]
Name: Anders GustafssonTitle: Chief Executive Officer



10

